Order of disposition, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about June 20, 2011, which adjudicated appellant a juvenile delinquent upon his admission that he committed an act that, if committed by an adult, would constitute the crime of criminal mischief in the fourth degree, and placed him on probation for 12 months, unanimously affirmed, without costs.
The court properly exercised its discretion when it adjudicated appellant a juvenile delinquent and placed him on probation rather than adjudicating him a person in need of supervision. The disposition was the least restrictive dispositional alternative consistent with appellant’s needs and the community’s need for protection (see Matter of Katherine W., 62 NY2d 947 [1984]). The underlying incident was a serious and violent attack by appellant on his mother and sister. In addition, appellant had a history of violence and intimidation at home and at school, as well as gang associations. Concur — Andrias, J.P., Friedman, Moskowitz, Freedman and Manzanet-Daniels, JJ.